Citation Nr: 0532303	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected rheumatoid arthritis.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).



Procedural history

The veteran served on active duty in the United States Army 
from April 1968 to April 1970.  

In an August 1970 rating decision, the RO granted service 
connection for rheumatoid arthritis of multiple joints; a 20 
percent disability rating was assigned.  In November 1972, 
the RO reduced the veteran's disability rating to zero 
percent.

The instant appeal arises from a June 2002 rating decision 
which denied the veteran's claim for a compensable disability 
rating for his service-connected rheumatoid arthritis.  The 
veteran initiated an appeal of that decision, which was 
completed with the timely submission of his substantive 
appeal (VA Form 9) in September 2003.

This case was previously before the Board in July 2004, at 
which time the claim was remanded for further evidentiary and 
procedural development.  The Board is satisfied that the 
requested development has been adequately completed and the 
case is now ready for adjudication.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's service-connected rheumatoid arthritis is 
currently asymptomatic.

2.  The evidence does not show that the veteran's rheumatoid 
arthritis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for 
service-connected rheumatoid arthritis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5002 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the July 2003 
statement of the case (SOC), the March 2004 supplemental 
statement of the case (SSOC) and the March 2005 SSOC of the 
relevant law and regulations pertaining to his claim.  
Specifically, the July 2003 SOC detailed the relevant rating 
criteria for the veteran's service-connected rheumatoid 
arthritis. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated December 
3, 2001, October 7, 2003 and July 16, 2004, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain relevant 
Federal government records, including his service records, VA 
Medical Center records (including private facilities where VA 
authorized treatment), and records from other Federal 
agencies such as the Social Security Administration.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The veteran was, however, informed that "you must give us 
enough information about these records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis in original].  See the July 
16, 2004 VCAA letter, page 5.  The July 2004 letter also 
listed a number of Veterans' Service Organizations (VSOs) and 
informed the veteran that he could receive free 
representation from a VSO for his case.

Finally, the Board notes that the July 2004 VCAA letter 
specifically requested the following: "if there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Id. at 2.  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision dated 
in June 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the July 2004 VCAA letter.  His claim was readjudicated in 
the March 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's reports of private medical treatment, which will be 
discussed below.  The veteran was provided VA examinations in 
January 2002 and July 2004, the results of which will be 
discussed below.  The reports of the medical examinations 
indicate that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing on his September 
2003 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2005).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5002 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (rheumatoid arthritis) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5002.

Schedular rating

The crux of the veteran's argument is that he has an 
arthritic condition which began in service and recurred, 
causing severe disability.  See a statement from the veteran 
which was received in November 2000.  The veteran  

The veteran appears to acknowledge that he in fact does not 
have rheumatoid arthritis.  Rather, he contends that he has 
an "arthritic condition" which was misdiagnosed with 
rheumatoid arthritis in service, and that his current 
problems are manifestations of his service-connected 
disability, however such has been denominated by examining 
physicians.  See the veteran's November 2000 and November 
2001 statements.  

The January 2002 VA examiner was unable to find any evidence 
of current rheumatoid arthritis, but did not provide any 
findings as to any other current joint symptomatology and its 
relation to the in-service diagnosis of rheumatoid arthritis.  
The Board remanded the claim in July 2004 to obtain another 
VA examination to further clarify this matter.

The July 2004 VA examiner thoroughly reviewed the veteran's 
claims folder and stated: "[the veteran] was diagnosed with 
mild early rheumatoid arthritis while in the military.  He 
entered remission not long after military discharge, and 
there is no evidence for rheumatoid arthritis at this time . 
. . It is my medical opinion that it is less likely than not 
that the veteran has rheumatoid arthritis or any residuals of 
that disease based on review of his c-file, extensive history 
and physical examination, radiological reports or blood 
work."  

The Board notes there is current evidence of osteoarthritis, 
degenerative joint disease of the knees, cervical spine 
degenerative disc disease and lumbosacral degenerative disc 
disease of record.  However, these disabilities have been 
specifically found by the July 2004 VA examiner to be 
unrelated to the veteran's service in general and the 
service-connected rheumatoid arthritis in particular.  

There is no competent medical evidence to the contrary.  None 
of the medical evidence submitted by the veteran shows a 
current diagnosis of rheumatoid arthritis or attributes any 
of his current joint problems to service-connected rheumatoid 
arthritis or to service.  To the extent that the veteran 
himself believes that he was misdiagnosed with rheumatoid 
arthritis in service and his current problems are a result of 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish a compensable disability rating for 
his service-connected disability.  

In short, the competent medical evidence of record, in 
particular the August 2004 VA examination which was completed 
in accordance with the Board's remand instructions, shows 
that rheumatoid arthritis was indeed correctly diagnosed 
during service; there was no misdiagnosis; that the 
rheumatoid arthritis went into remission shortly after the 
veteran left service in 1970, leading to the reduction in his 
rating from 20 percent to zero percent in November 1972; that 
a whole new set of symptoms began to occur beginning in 
approximately 1995; and that such symptoms are related 
neither to the rheumatoid arthritis or to the veteran's 
military service.

Accordingly, a compensable evaluation for rheumatoid 
arthritis is not warranted, as the evidence indicates it is 
currently asymptomatic.  See 38 C.F.R. § 4.31 (2005).

DeLuca considerations

There is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  As has been 
discussed above, the competent medical evidence of record 
indicates that the veteran currently exhibits no symptoms of 
rheumatoid arthritis.

The veteran has complained of pain in his back due to his 
service-connected rheumatoid arthritis.  See the July 2004 VA 
examination report.  However, the findings of the July 2004 
VA examination contradict these contentions, and he has 
presented no other competent medical evidence to support 
them.  The Board notes that the veteran is competent to 
report symptoms such as pain.  The veteran is not, however, 
competent to ascribe such symptoms to a particular cause.  
See Espiritu, supra.  



Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, 
objective demonstration of symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual.  Indeed, as was discussed above, 
there is no competent medical evidence which supports the 
current existence of  rheumatoid arthritis.  There is also no 
evidence of frequent hospitalization for rheumatoid 
arthritis, in the recent or remote past.  

With respect to interference with employment, the July 2004 
VA examiner specifically found "the service-connected joint 
disability does not impact on the veteran's ability to 
work."  There is no competent medical evidence to the 
contrary. 
To the extent that the veteran has related his severe 
physical problems and resulting impact on his employment to 
his service connected disability (see his November 2000 
letter to VA), the medical evidence of record indicates that 
such problems are due to non service-connected causes.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim for a compensable disability rating for 
service-connected rheumatoid arthritis.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to a compensable disability rating for rheumatoid 
arthritis is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


